Application granted; the warrant of eviction issued out of the Municipal Court of the City of New York, Borough of Manhattan, 6th District, on the 6th day of May, 1959, is stayed, on condition that the tenant-appellant files a surety company bond in the sum of $5,000 to secure payment of any rent differential and on the further condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before March 1, 1960, with notice of argument for the April 1960 Term of this court, said appeal to be argued or submitted when reached; the affidavit of Paul R. Shaw, Esq., sworn to January 19,1960, be and the same hereby is expunged from the papers submitted on this motion. Concur —• Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.